 
DESIGNATION, ASSIGNMENT, AND ASSUMPTION AGREEMENT
 
THIS DESIGNATION, ASSIGNMENT, AND ASSUMPTION AGREEMENT (“Agreement”) is made and
entered into as of October 20, 2008, by and between SAMSON INVESTMENT COMPANY, a
Nevada corporation (“Samson”), and THE SAINT JAMES COMPANY, a North Carolina
corporation (“St. James”).
 
RECITALS
 
WHEREAS, Samson and Neqtar Wines PTY LTD (“Neqtar”) are parties to that certain
Letter of Intent, dated as of March 17, 2008 (“LOI”), which sets forth certain
terms and conditions of a proposed acquisition by Samson or its nominee of all
outstanding shares of capital stock of Neqtar for certain specified
consideration;
 
WHEREAS, internal business policies at Samson permit “nominee”-type transactions
for its principals;
 
WHEREAS, the project memorialized by the LOI is a Samson project for C. Johnson,
an authorized signatory and principal of Samson;
 
WHEREAS, C. Johnson is a stockholder of St. James and expects to gain economic
value from the project memorialized by the LOI through his equity in St. James
rather than through his equity in Samson; and
 
WHEREAS, Samson desires to designate St. James as its nominee under the LOI and
to vest in, and to assign, convey, grant, and set over unto, St. James all of
Samson’s right, title, and interest thereunder, and St. James desires so to be
designated and thereafter to assume, perform, and discharge all of Samson’s
agreements and obligations thereunder.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing Recitals (which Recitals are
hereby incorporated into the body of this Assignment), the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Nominee hereby agree
as follows:
 
1. Designation, Assignment and Acceptance. Samson hereby designates St. James as
the “nominee” and, in accordance therewith, hereby vests in, assigns, conveys,
grants, and sets over unto, St. James all of Samson’s right, title, and interest
in and to the LOI.
 
2. Assumption. Nominee hereby accepts the foregoing designation and assignment
and agrees to be bound by and perform each and every obligation of Samson under
the LOI.
 
3. Ratification; Notification to Seller. Samson and Nominee acknowledge that
certain activities in respect of a potential transaction between St. James and
Nominee have occurred subsequent to the date of the LOI through and including
the date hereof, all of which activities are hereby ratified to have been proper
activities of Nominee, notwithstanding their occurrence prior to the date
hereof. Further, during such period, Samson represents and warrants that it had
notified Seller of the designation of St. James as Samson’s nominee.
 
4. Governing Law. This Assignment shall be governed by and construed under the
laws of the State of Nevada.


ST. JAMES_SAMSON ASSIGNMENT
 
1

--------------------------------------------------------------------------------

 
 
5. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.
 
6. Miscellaneous. This Agreement shall inure to the benefit of and be binding
upon the parties and their respective successors and assigns. The headings and
captions are for convenience purposes only. This Agreement shall be construed
according to its ordinary meaning and shall not be strictly construed for or
against any party hereto. Any modification or waiver of any term of this
Agreement, including a modification or waiver of this term, must be in writing
signed by the party against whom enforcement of the modification or waiver is
sought. Except for the LOI referenced herein, this Agreement constitutes the
entire agreement between the parties pertaining to the subject matter hereof and
all prior and contemporaneous agreements, representations, and understandings,
written or oral, express or implied, are hereby superseded and merged into this
Agreement. Should any term, provision, covenant, or condition of this Agreement
be void, invalid, or inoperative, the same shall not affect any other term,
provision, covenant, or condition of this Agreement, but the remainder thereof
shall be effective as though such void, invalid, or inoperative term, provision,
covenant, or condition had not been contained herein.
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date and year first above written.
 

 
SAMSON INVESTMENT COMPANY
 
a Nevada corporation
     
By: 
/s/ Christian W. Johnson
   
Christian W. Johnson,
   
Executive Vice President
     
THE SAINT JAMES COMPANY
 
a North Carolina corporation
     
By:
/s/ Wayne Gronquist
   
Wayne Gronquist, President

 
ST. JAMES_SAMSON ASSIGNMENT
 
2

--------------------------------------------------------------------------------

 
 